DISSENTING OPINION.
I can not agree to a reversal of this case for the reasons stated in the opinion of my Brother Morrow. There was no defense of alibi, as he states in his opinion, — in fact no witnesses were offered for the accused, and no such defense developed from any of the State witnesses. The State proved motive overwhelming, opportunity, threats, and by one who is barely an accomplice, if at all, — the actual killing of deceased. In the opinion of the writer this witness was amply corroborated. The record seems wholly bare of any suggestion of suicide by deceased, save the statements of appellant himself to three witnesses the day after the shooting to the effect that he guessed deceased shot himself. No illness, poverty, lack of friends or home on the part of deceased, appears. Nor is there any statement of his in the record bearing out any such theory, unless the fact that he thought himself so fatally hurt as to not care for the services of a doctor, and that he saw no need for the sending of officers, — be given such construction.
The deceased was shot, according to the testimony of Fuston, the alleged accomplice, about 1 o'clock A. M. November 10, 1925. The bullet entered below the ribs on the left side and ranged so far up as to be cut out under the point of the left shoulder blade, — a wound seemingly incompatible with the act of one who deliberately plans or attempts to take his own life, with no time limit, excitement or reason why he should not shoot himself in the head or through the heart; a wound so difficult of accomplishment by the hand of a suicide as to negative the diaphanous theory of a self-inflicted wound. There is not the slightest suggestion of derangement of the mind of deceased, nor arrangements of his affairs, notwithstanding he had lands, moneys on hand and owing to him, and that the families of several brothers lived in the vicinity. He said to the two men who first reached his home about 8:00 or 8:30 A. M. of the morning after he was shot and found him in bed wounded, in reply to a question put by one of them as to who shot him, — that he did not know, that he was asleep, that he only heard the door slam. He lived for weeks, but no efforts were made to prove any statement ever made by him indicating suicide. The contrary of this appears from the opinion of this court on former appeal. Edmondson v. State, 106 Tex.Crim. Rep..
The State's theory was that appellant was angry with deceased because the latter had killed a hog of appellant, and later impounded *Page 297 
a bunch of hogs belonging to him, for which appellant had to pay damages. It was shown by the constable of the precinct that when this damage was paid, appellant was very mad and insisted that deceased should pay him for the hog the latter had killed, appellant saying if the law did not protect him he was going to take the law in his own hands. Further, that on the afternoon before the killing that night appellant came to see said officer and wanted papers for deceased, or to file complaint against him for killing said hog, but the justice was not there.
Further it was shown that appellant and Mallett were trying to have a road put through the premises of deceased which he was opposing, and that appellant had said he would give $500.00 to anyone who would buy deceased out; that appellant had said he would like to shoot deceased just to see him fall; that on Monday before the shooting that night appellant and Mallett went to San Saba trying to get said road through but did not succeed. The next morning after the shooting appellant and Mallett rode by the field of witness Owen, who favored said road, called to him and said they expected to get the road through now, or today. Tracks of two men going from the home of deceased were traced the morning after the shooting, and one of them was shown to correspond with Mallett's shoes. Appellant and Mallett were seen by several witnesses near the house of deceased late Sunday, before the killing Monday night, — one witness saying that he saw them there as late as 6 o'clock. Fuston, the alleged accomplice, said that following appellant's threat to kill him if he did not go with appellant to the home of deceased, he went with appellant and Mallett about 1 o'clock Monday night to a point near the home of deceased. Here he and Mallett stopped. Appellant showed witness a pistol and handed it to him and wanted him to go and kill deceased. Witness refused. Appellant took the pistol and turned away toward the house. In a few moments two shots were heard. Appellant came back and said he had killed deceased, and the three went home. In addition to the wound and bullet in the body of deceased, a freshly made bullet hole was discovered in the roof of the house over the room in which deceased was lying at the time he was shot. A brother of Fuston, — Herman Fuston, — testified appellant asked him the next morning if he heard shooting the night before. Mr. Smith testified that appellant came to where he was about the time the grand jury met after the killing, and wanted him to go to town and make a chance to walk past Fred Fuston and say: "Fred, stand pat," and to walk past *Page 298 
Herman Fuston and say: "Herman, stand pat." That appellant came to see Smith on this occasion and took him off to one side, was verified by other witnesses. The Fuston boys had been summoned before the grand jury at the time appellant went to see Smith. Two witnesses testified that appellant told them after the killing, that he would give any man $500.00 to swear that he, appellant, stayed all night at his house the night of this killing. Neither appellant, nor anyone for him, nor Mallett, nor anyone for him, gave any testimony upon this trial. These are some of the cogent facts making evident the reasons why three juries have found this appellant guilty and have given him severe penalties.
My Brother Morrow thinks this case should be reversed because the trial court refused to allow the defense to show by Sheriff Urquhart that sometime (when is not shown) after he got to the scene of the killing about 9 A. M. November 10th the deceased had a conversation with him relative to a pistol which had been found by the first two men to reach the scene on the floor east of the bed occupied by deceased, about two feet from the bed, the muzzle pointing toward same, — and that in said conversation deceased stated that said pistol belonged to him, and ought to have been under his pillow, as he put it there the night before. It was shown that two empty cartridges and two or three loaded ones, all of which had been snapped, were in the cylinder of this pistol. The bed of deceased was in the southwest corner of the room which had no windows and but one outside door.
Fred Fuston, the alleged accomplice, testified as follows:
"Just before he started or just at the time that he handed me that gun, he said something about whose gun it was. He said that he had his gun and he couldn't do anything with us. He said that he got it on the Sunday evening before the killing was done on a Monday night."
He further said he saw no pistol after appellant came back from the house of deceased after the shooting. The bullet taken from the body of deceased was of the same calibre as the pistol which was lying on the floor. Evidently the State's theory was that appellant used this pistol in the shooting.
Two questions arise, — one as to the sufficiency of the bill; the other as to the pertinence and admissibility of the offered testimony. The bills presenting these objections show that appellant did not state to the court the object and purpose of the desired testimony. This is always held necessary unless same be obvious. Walker v. *Page 299 
State, 28 Texas Crim. App. 505; Schoenfeldt v. State, 30 Texas Crim. App. 697; Rahm v. State, 30 Texas Crim. App. 312; Coyle v. State, 31 Tex.Crim. Rep.; Loakman v. State,32 Tex. Crim. 562; Bailey v. State, 37 Tex.Crim. Rep.; Rodes v. State, 38 Tex.Crim. Rep.; Clay v. State,41 Tex. Crim. 655. It seems plain that the purpose and object of this rejected testimony was not obvious. Nor will the relevance and materiality of rejected evidence be left to inference. The bill must make evident its materiality. Davis v. State, 14 Texas Crim. App. 655; Buchanan v. State, 24 Texas Crim. App. 200; Gonzales v. State, 32 Tex.Crim. Rep.; Cline v. State, 34 Tex.Crim. Rep.. The bills wholly fail to do this.
Turning to the other question, i. e., the pertinence and materiality of the testimony rejected, — suppose deceased had a 38 calibre pistol, and that he had put it under his pillow the night before he was shot, and that this was the pistol found lying a couple of feet from his bed the next morning with two exploded and three loaded cartridges in its cylinder, — would that have in any degree exculpated appellant? Certainly not. Suppose the State or the defense had established by witnesses who were present when deceased retired the night before he was shot, that they saw him put under his pillow the very pistol found by his bed the next morning, would this fact support any theory inconsistent with appellant's guilt? If so, it is not perceived. The State's case depended on the jury's belief that the accused after midnight entered a room unlighted by a single window, and in the darkness located a man, who himself says he was asleep, upon a bed, and in the darkness fired and inflicted the fatal wound upon said man. Under such circumstances it would not appear very difficult to get a pistol from under the pillow of the sleeping man, and use it. How easy for appellant and Mallett, — around the little house of deceased in his absence for an hour or two Sunday afternoon before the killing Monday night, to enter and familiarize themselves with the location of the bed, the pillow and the lay of the land.
What is in the rejected testimony to shed light on any material issue in this case? If it be said that same tends to show that the statement attributed to appellant by Fuston, as above quoted, was untrue, — this would not make it material. If said statement was actually made to Fuston, it was but part of appellant's effort to get Fuston to go and kill deceased. If the statement attributed to appellant was a false statement made by appellant to induce Fuston to feel secure in going to the house and murdering deceased, this *Page 300 
would in no sense aid appellant's case or go to prove him not guilty. If the jury believed the statement was made by appellant to Fuston, as detailed by Fuston, they must needs have accepted Fuston's testimony as true, and if same be true there could be no question of appellant's guilt.
If it be urged that this rejected testimony lent strength to any theory of suicide, it would seem sufficient to call attention to the fact that the very statement made by deceased to Urquhart and rejected by the trial court, viz.: that the pistol found on the floor was his and ought to be under hispillow as he put it there the night before, — completely refutes any such far-fetched conclusion as that by this he meant he had gotten the pistol himself and shot himself during the night. There is absolutely nothing about this statement which, in the mind of the writer, even remotely tends to support any such theory.
I do not care to discuss the question of res gestae, dwelled upon by my Brother Morrow, though it seems true that under no rule or decision can what the deceased had said at least eight or ten hours after he was shot, be held admissible as res gestae. Jones v. State, 111 Tex.Crim. Rep., a recent case, seems to reject as res gestae a statement made the next morning after a shooting the night before. It is true the trial court rejected the proposed testimony on the ground that same was neither res gestae nor a dying declaration. The trial court did not discuss the materiality or pertinence of the rejected testimony.
The writer has considered the matter from every angle that his mind can suggest and is convinced that the bills complaining of such rejection are not sufficient to bring before us complaint of same, but if mistaken in this, — is further convinced that said testimony was neither pertinent nor material to any issue in this case. I might observe that in each of the former trials of this case this testimony was before the jury without objection, and if considered at all, same led to no different result, the verdicts being life imprisonment in one instance and a long term of years in the other. The writer would be unwilling to assent to the affirmance of any case in which testimony of a material character had been wrongfully excluded, but believing that no such case is here presented, is of opinion that the judgment of the lower court should be affirmed. *Page 301